DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-26 were rejected in Office Action from 03/29/2022.
	Applicant filed a response, amended claims 1-2, 4, 6, 15-20, and 23-25.
	Claims 1-26 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 102 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (CN 109004280 – cited in IDS).
Note: The Examiner has provided a machine translation of CN 109004280. The citation of the prior art in this Office Action refer to the machine translation.
Regarding claim 1, Tang teaches a solid-state polymer electrolyte (abstract) comprising:
a first polyether compound (i.e., polyethylene glycol) (page 3-4);
a second polyether compound (i.e., polyethylene glycol oxide) (page 4);
a lithium salt comprising a lithium cation and a basic anion (i.e., LFTIS, LiPF6) (page 6)
a glycol ether (i.e., tetra ethylene glycol dimethyl ether) (page  4); and
a thermal initiator (i.e., azobisisobutyronitrile also known as AIBN) (page 4, 6).
As to the particulars of the melting temperatures, since the solid-state polymer electrolyte of Tang is identical to the one claimed, such would be expected to have the same properties or characteristics to include the melting temperatures of the corresponding first and second polyether compound (see MPEP 2112.01). 
Regarding claim 2, Tang teaches the first polyether compound comprises polyethylene glycol (PEG) (page 3-4).
Regarding claim 3, Tang teaches the second polyether compound comprises polyethylene oxide (PEO) (page 4).
Regarding claim 4-5, Tang teaches the solid-state polymer electrolyte further comprises a high modulus oxide such as Al2O3 and SiO3 (i.e., aluminum oxide, silica) (page 4). 
Regarding claim 7, Tang teaches the lithium salt comprises LFTIS, LiPF6 (page 6).
Regarding claim 8, Tang teaches the solid-state polymer electrolyte having lithium salts (abstract) and list two or more lithium salts (page 6). 
Regarding claim 9-10, Tang teaches the glycol ether comprises tetraglyme (page 4).
Regarding claim 11, Tang teaches the thermal initiator is azobisisobutyronitrile (AIBN) (page 4, 6). 

Claim Rejections - 35 USC § 103 (maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12-20 and 23-25 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 109004280 – cited in IDS).
Regarding claim 12-19, Tang teaches the solid-state electrolyte as described above in claim 1. Further, Tang teaches the thermal initiator having 0-50 mass parts of the thermal initiator (i.e., initiator) (page 3-4), 10-80 mass part of the first polyether compound (i.e., polyether monomer) (page 3-4), 0-10 mass parts of the second polyether compound (i.e., functional polymer) (page 3-4), 5-40 mass parts of the lithium salt (i.e., salt), and 0-50 mass part of the glycol ether (i.e., auxiliary agent) (page 3-4), which encompass the claimed amount. While the components are not explicitly articulated in relation to a proportion of the solid-state electrolyte, Tang teaches the appropriate proportions allows uniform mixing and uniform polymer system (page 3-4). As such, one of ordinary skill in the art could have considered or tried the recited concentrations in relation to the solid-state polymer electrolyte by routine experimentation in order to obtain an electrolyte with optimal uniform arrangement or to obtain an optimal uniform polymer system. In addition, it is noted that differences in concentrations will not support patentability of the subject matter encompassed by the prior art unless there is evidence that such concentrations are exhibit unexpected results or are critical (see MPEP 2144.05). Moreover, while Tang teaches the components quantities in parts by mass, it is noted that in common usage, the mass of an component is often referred to as its weight because gravity is constant on Earth1. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in mass parts, the conversion factors are cancelled when changing the quantity in weight to the mass units proportions. Therefore, the mass is equivalent to the weight. 
Regarding claim 20, Tang teaches an electrochemical cell (i.e., full solid state polymer battery) (page 3-5). While the particulars of the negative and positive electrodes are not explicitly articulated in Tang, such is implicit or at the very least highly obvious. Batteries are well know and conventional to include a negative electrode and a positive electrode2 therefore, since Tang teaches a battery including the solid-state polymer electrolyte (abstract), it would be obvious to a skilled artisan to include such components as they are required elements of a battery. As to the particulars of the solid-state polymer electrolyte as recited in the instant claim, the merits have been addressed above in claim 1 (see above page 3, lines 20-27 and page 4, lines 1-4).  
Regarding claims 23-25, the Examiner notes that the limitations as recited in the instant claims are directed to a product by process limitation and properties/functional characteristic of the solid-state polymer electrolyte respectively. For purposes of examination, the product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps which is the solid-state polymer electrolyte (see MPEP 2113). Moreover, since the prior art teaches identical composition of the solid-state polymer electrolyte, such would be expected to have the same properties or functional characteristics during normal operating temperatures of the electrochemical cell (see MPEP 2112.01). Regarding the separator, as indicated above Tan discloses a battery which is well know and conventional to include a negative electrode, a positive electrode and a separator3 it would be obvious to a skilled artisan to include such components as they are required elements of the battery.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 109004280 – cited in IDS) as applied to claim 1 above, and further in view of Yang et al. (U.S. Patent Application Publication 2018/0151887 – cited in IDS).
Regarding claim 6, Tang teaches the solid-state polymer electrolyte as described above in claim 1 but does not teach the particulars of the glass microfiber and/or electrically insulating frame for reinforcing the solid-state polymer electrolyte. 
Yang, directed to an electrochemical cell (i.e., lithium-based batteries) (paragraph [0001]) teaches an electrically insulating frame (i.e., microporous polymer separator) disposed in the electrolyte (paragraph [0003]). Yang further teaches the electrically insulating frame operates as both an electrical insulator and a mechanical support (paragraph [0058]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to include an electrically insulating frame in the electrolyte (as taught by Yang) in order to provide insulation and mechanical support.
Claim 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 109004280 – cited in IDS) as applied to claim 20 above, and further in view of Anandan et al. (U.S. Patent Application Publication 2017/0263975 – cited in IDS).
Regarding claim 21-22, Tang teaches the electrochemical cell as described above in claim 20 but does not describe the particulars of the solid-state polymer electrolyte embedded in the positive and negative electrode.
Anandan, also directed to an electrochemical cell (i.e., batteries) (abstract), teaches a solid electrolyte embedded within the anode and the cathode (paragraph [0006]). Further, Anandan teaches the solid electrolyte increase heat capacity and reduce thermal runway (paragraph [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell of Tang to include a solid electrolyte embedded with the anode and the cathode as taught by Anandan in order to increase heat capacity and reduce thermal runway.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 109004280 – cited in IDS) as applied to claim 20 above, and further in view of Park et al. (U.S. Patent Application Publication 2019/0181491 – cited in IDS).
Regarding claim 26, Tang teaches the electrochemical cell as described above in claim 20 to include the anode. Tang does not explicitly teach the particulars of the anode comprising a silicon-dominant anode.
Park, also directed to electrochemical cells (abstract), teaches an electrochemical cell (paragraph [0004]) including an silicon-dominant anode (paragraph [0007], [0023]). Further, Park teaches the silicon-dominant anode provide formation charge current with substantially no lithium plating and/or other undesirable side reactions during formation (paragraph [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anode of Tang to include a silicon-dominant anode as taught by Park in order to provide formation charge current with substantially no lithium plating and/or other undesirable side reactions during formation. 

Response to Arguments
	Examiner appreciates the claim amendments from 06/29/2022 as such address the informalities delineated in the previous Office Action. Consequently, the previous objection is withdrawn.
	Applicant primarily argue that Tang does not anticipate the claims as it does not teach the inclusion of both polyether compounds as recited. Further, Applicant argue that Tang teaches polyethylene glycol and only mention once the specifics of the polyethylene oxide as a replacement of polyethylene glycol (see pages 8-9 of Applicant Arguments from 06/29/2022). 
	Examiner respectfully disagree. First, it is noted that the independent claims are generic to the actual materials and do not define the particulars of the composition or melting point of the polyether compounds. Further, polyethylene oxide (PEO) appears to be another name for polyethylene glycol (PEG)4,5, with the distinction that each varies in molecular weight and this is also described in the instant specification (see paragraph [0058] of the instant specification). However, the particulars of the molecular weight is nowhere recited in the claims. Second, since PEG and PEO appears to be equivalent expressions, it can be concluded that in fact, Tang teaches the inclusion of both polyether compounds. For instance, in the referenced section (page 4 in particular as cited in the Office Action), Tang teaches a “polyethylene glycol” of molecular weight of 300-20000 which corresponds to the first polyether compound and a “polyethylene glycol oxide” of high molecular weight which corresponds to the second polyether compound.  “Polyethylene glycol oxide” also corresponds to polyethylene oxide as such is also known to be another name for polyethylene glycol. In the alternative, the polyethylene glycol of molecular weight 300-20000 (page 4) can be interpreted as the recited “second polyether compound” or “polyethylene oxide” and the methoxypolyethylene glycol acrylate of molecular weight 480-5000 (page 4) can be interpreted as the recited “first polyether compound” or “polyethylene glycol”. In conclusion, any compound above can be interpreted as the corresponding polyether compounds therefore, at the very least, Tang meets the requirements as recited in the independent claims as the claims does not particularly define the specifics of each compound. With regards to the temperature, since Tang teaches the similar polyether compounds, such is necessarily present as properties are inseparable from chemical compositions. 
	It is suggested to amend the claims to further define the polyether compounds. For instance, it is suggested to incorporate the specifics of claim 2-3 into the independent claims and further define the PEG and PEO as described in paragraph [0078] of the instant specification - - PEG with a corresponding melting point of <100℃ and a corresponding molecular weight of <10,000 and PEO with corresponding melting point <100℃ that is higher than the melting point of PEG, and a corresponding molecular weight of >100,000 - -. It appears that the molecular weight and melting temperatures are the definition factors to distinguish each of the polyether compounds but none of them are specified in the claims. 
Moreover, it is well known in the art that polyether compounds or polyethylene glycol and polyethylene oxide are used to form polymer electrolytes. Below are some of the references found in an updated search and presented as an evidence to support the above statement:
Strand et al. (U.S. Patent Application Publication 2015/0188187) – teaches a polymer electrolyte having two different polyether compounds such as polyethylene glycol and polyethylene oxide (i.e., PEO/PEG) (paragraph [0051]-[0052]).
Kuroda et al. (U.S. Patent 4,970,012) – teaches a polymer electrolyte having two different polyether compounds such as polyethylene glycol and polyethylene oxide (abstract).
Krishnan et al. (U.S. Patent Application Publication 2016/0276109) – teaches a polymer electrolyte having two different polyether compounds such as polyethylene glycol and polyethylene oxide (paragraph [0022]).
Darolles et al. (U.S. Patent Application Publication 2017/0214083) – teaches a polymer electolyte having two different polyether compounds such as polyethylene glycol and polyethylene oxide (abstract).
Peled et al. (U.S. Patent Application Publication 2011/0045351) – teaches a polymer electrolyte having two different polyether compounds such as polyethylene glycol and polyethylene oxide (paragraph [0074]).

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. (NPL, 20086) – Yu teaches polymer electrolytes containing PEO and further teaches that PEO shoes good mechanical properties (page 2718).
Shembel et al. (U.S. Patent Application Publication 2010/0092870).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/ 
        2 See https://en.wikipedia.org/wiki/Lithium-ion_battery
        3 See https://en.wikipedia.org/wiki/Lithium-ion_battery
        4 https://en.wikipedia.org/wiki/Polyethylene_glycol
        5 https://www.sciencedirect.com/topics/materials-science/polyethylene-glycol
        6 Yu et al., Fabrication and Characterization of PEO/PPC Polymer Electrolyte for Lithium-Ion Battery, Journal of Applied Polymer Science, Vol 115, 2718-2722, 2010